Citation Nr: 1107044	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-09 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for diabetes 
mellitus (DM) to include as due to exposure to Agent Orange, and 
if so whether service connection is warranted.   

2.  Entitlement to service connection for a left leg below the 
knee amputation to include as secondary to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and M.S.




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from March 1966 to 
July 1986.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In October 2010, the Veteran appeared before the undersigned 
Veteran's Law Judge and gave testimony in support of his claim.  
A complete transcript is of record.  

The issues of entitlement to service connection for diabetes 
mellitus and entitlement to service connection for a left leg 
below the knee amputation to include as secondary to service-
connected disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In August 2002, the RO denied service connection for diabetes 
mellitus.  The veteran did not appeal the decision.

2.  The evidence received since the RO's last final denial of 
service connection for diabetes mellitus in August 2002 is not 
cumulative or redundant of other evidence of record, and is so 
significant that it must be considered in order to fairly decide 
the merits of the claim.




CONCLUSIONS OF LAW

1.  The August 2002 RO decision that denied service connection 
for diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1100 (2010).

2.  New and material evidence has been received since the August 
2002 decision and the claim for service connection for a diabetes 
mellitus is reopened.  38 U.S.C.A. § 5108 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, as 
to the issue decided below, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
need not be further considered. 
New and Material Evidence
To reopen a previously denied Board decision, or an RO decision 
that has become final, new and material evidence must be 
received.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. 3.156(a).  
Regardless of the RO's actions, the Board must make an 
independent determination on whether new and material evidence 
has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionm4akers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2010).  

The United States Court of Appeals for Veterans Claims (Court) 
has clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing with 
a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 
(1996).  However, it is the specified bases for the final 
disallowance that must be considered in determining whether the 
newly submitted evidence is probative.  Id.  Such evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for that last final 
disallowance of the claim.  Id.

New evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In August 2002, the RO denied service connection for DM and so 
informed the Veteran that same month.  The veteran did not timely 
disagree and that decision became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1100 (2010).  The veteran is 
attempting to reopen his claim.  In order to do so, new and 
material evidence must be received.  38 U.S.C.A. § 5108 (West 
2002).  

Evidence of record at the time of the final RO denial in August 
2002 consisted of service treatment records and private medical 
records.  The service records showed no complaint diagnosis or 
treatment for DM and the service personnel records showed no 
evidence of in country service in Vietnam or within the waters 
surrounding Vietnam during the Vietnam War.  The private records 
showed treatment for DM beginning in 1995.  The veteran had 
claimed service in Vietnam and therefore exposure to Agent 
Orange.  The RO denied the claim.  

Evidence added to the record since August 2002 includes testimony 
by the Veteran in which he states that he was exposed to Agent 
Orange because his job was aviation mechanic on board the USS 
America in the Gulf of Tonkin and that he had to work around 
aircraft that had flown to Vietnam.  He stated that the aircraft 
were involved in photo recon and landed in Da Nang and then 
returned to the ship where he was stationed where he worked on 
them.  His DD 214 has shows his MOS to be aircraft maintenance.  
This theory of entitlement has not been previously considered.  

This evidence is new in that it was not present in the claims 
file and before VA decision makers at the time of the August 2002 
rating decision.  In addition, construing the evidence in the 
light most beneficial to the Veteran, this evidence is material 
in that it presents another specific theory of exposure to 
herbicides which, in turn, presents the possibility that the 
Veteran's diabetes mellitus could be found to be etiologically 
related to his active service. 

Accordingly, reopening the claim for service connection for DM, 
to include as the result of exposure to the herbicide Agent 
Orange is warranted on account of the receipt of new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The 
underlying claim of service connection for DM is addressed 
further in the remand that follows the Board's decision.




ORDER

The Veteran's claim of service connection for diabetes mellitus, 
to include as the result of exposure to the herbicide Agent 
Orange is reopened; to this limited extent, the appeal is 
granted.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
veteran's claim so that he is afforded every possible 
consideration.  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been incurred 
in service even though there is no evidence of that disease 
during the period of service at issue.  38 U.S.C.A. § 1116(a) 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2010).  In this regard, a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam during 
the Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 U.S.C.A. § 1116(f).  Diseases 
associated with herbicide exposure include prostate cancer.  38 
C.F.R. § 3.309(e).  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  See Haas v. Nicholson, 
20 Vet. App. 257 (2006), rev'd sub nom.  Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) 
(holding that VA's requirement that a claimant must have been 
present within the land borders of Vietnam at some point in the 
course of duty in order to be entitled to a presumption of 
herbicide exposure constitutes a permissible interpretation of 38 
U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)).  

In January 2010 and June 2010, VA issued documents, "Compensation 
and Pension Bulletins" that listed information regarding vessels 
identified as traveling in the "brown waters" of the Republic of 
Vietnam.  The Veteran's ship is not among those listed.  The 
Veteran has not asserted that he went ashore.  The VA 
Adjudication Procedure Manual, M21-1MR, contains a note that 
"[s]ervice aboard a ship that anchored in an open deep- water 
harbor, such as Da Nang, Vung Tau, or Cam Rahn Bay, along the 
[Vietnam] coast does not constitute inland waterway service or 
qualify as docking and is not sufficient to establish presumptive 
exposure to herbicides."  The note goes on to state that 
"[e]vidence of shore docking is required in order to concede the 
possibility that the veteran's service involved duty or 
visitation in the [Vietnam]."  See M21-MR, Part IV, Subpart ii., 
ch. 1 sec. H.28.h. (2010).

Nonetheless, "[s]ervice members who are not entitled to the 
presumption of [herbicide] exposure [based on service in the 
Republic of Vietnam] are nonetheless entitled to show that they 
were actually exposed to herbicides."  Haas v. Peake, 525 F.3d at 
1193.

Moreover, even if a Veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be established on 
a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 
1994) (holding that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a 
Veteran from establishing service connection with proof of actual 
direct causation).  See also McCartt v. West, 12 Vet. App. 164, 
167 (1999) (applying the principle to claims pertaining to the 
exposure to herbicides).

The Veteran testified that while he did not serve in Vietnam, his 
ship operated in the Gulf of Tonkin and serviced airplanes that 
had flown over Vietnam.  He stated that the aircraft were 
involved in photo recon and landed in Da Nang and then returned 
to the ship where he was stationed and then he had to work on 
them.  The Board notes that Veteran's military occupational 
specialty was aircraft maintenance, and thus it is credible that 
the Veteran would have had close physical contact with aircraft 
as he averred.  The RO has not established if and when the 
veteran served on the USS America and if the USS America operated 
in the official waters of the Republic of Vietnam.  In addition, 
the AOJ has not had the opportunity to request corroboration of 
the Veteran's averred exposure to herbicides via working on 
airplanes.

Therefore, the Board finds that additional development of the 
evidence is warranted to determine if and when the Veteran served 
on the USS America, and if the USS America traveled close enough 
to the shore of Vietnam to be considered in the inland waters 
while the Veteran was stationed on board the ship.  In addition, 
development is required to attempt to corroborate the Veteran's 
other claimed exposure to herbicides.

To this end, the Board finds that the AOJ should contact the 
NPRC, National Archives and Records Administration (NARA), the 
Department of the Navy, the Naval Historical Center, and the U.S. 
Army and Joint Services Records Research Center (JSRRC), to 
request Navy Deck Logs, and any other documentation that would 
show that the USS America traveled the inland waters of Vietnam 
and, in addition, to attempt to corroborate the Veteran's other 
averred exposures to herbicides.   

The Veteran is also seeking service connection for a left leg 
below the knee amputation to include as secondary to service-
connected disability.  His initial claim indicated that he sought 
secondary service connection for the left leg below the knee 
amputation as secondary to diabetes mellitus.  A review of the 
record reveals that he has recently submitted a statement from a 
private physician dated in October 2010 in which the doctor 
stated that the veteran's amputation is related to peripheral 
vascular disease and that hypertension in a common and important 
risk factor for PVD.  He stated that hypertension contributes to 
the pathogenesis of atherosclerosis, the basic underlying 
pathological process underlying PVD.  It is noted that the 
veteran is service-connected for hypertension.   There is also an 
April 2010 letter from a private doctor associating hypertension 
with PVD which led to amputation of the legs.  

The RO has not addressed whether there is a relationship between 
the veteran's service-connected hypertension and his left leg 
amputation.  As such a remand is in order to obtain an opinion 
regarding this claim.  

The appellant is hereby notified that it is his responsibility to 
report for any examination scheduled, and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that the Veteran has all 
appropriate notice of the type and kind of 
evidence required to prevail in his claim 
for service connection for diabetes 
mellitus including as the result of 
exposure to the herbicide Agent Orange.  In 
particular, he should be notified of the 
type and kind of evidence required to 
establish exposure to herbicides.

2.  Contact NPRC, NARA, the Department of 
the Navy, the Naval Historical Center, and 
JSRRC, to request Navy Deck Logs, and any 
other documentation that would show the 
exact dates that the Veteran served on the 
USS America and that the USS America 
traveled the inland waters of Vietnam or 
received aircraft which flew over Vietnam 
for servicing during that time.  The RO 
should take appropriate action to obtain 
information from the United States Army and 
Joint Services Records Research Center 
(JSRRC) or other appropriate office as to 
whether the ship's log for the USS America, 
or any other available source, corroborates 
his account that he serviced airplanes 
which had flown over Vietnam.  .

3.  Perform all follow-up indicated, 
document negative responses and refer to 
the service department for assistance where 
necessary.  Notify the Veteran of the 
results of the record requests.  When 
records are not received from any source, 
follow the notification procedures of 38 
C.F.R. § 3.159(e).  

4.  If it is determined that the Veteran 
repaired aircraft aboard the USS America 
that had flown over Vietnam or if it is 
determined that the USS America was 
stationed in the inland waters of Vietnam 
during the time the veteran was aboard, 
schedule the Veteran for a comprehensive 
examination to determine the nature and 
etiology of his DM.  All indicated tests 
and studies must be performed and all 
pertinent symptomatology and findings must 
be reported in detail.  The claims folder, 
to include a copy of this remand and the 
hearing transcript for the October 2010 
Board hearing, must be reviewed by the 
designated examiner.  Following a review of 
the service and post service medical 
records, as well as the Veteran's 
statements, the examiner must state whether 
it is at least as likely as not that any DM 
had its onset during the Veteran's active 
service or within the one-year period 
following his discharge from active service 
or, is in any way related to his active 
military service including exposure to 
herbicides such as Agent Orange.  The 
examiner must provide a complete rationale 
for any opinion expressed.

5.  Schedule the veteran for a VA 
examination to determine the relationship 
if any between his service-connected 
hypertension and his left leg amputation.  
The claims file and a copy of this remand 
must be made available to the examiner for 
review and the examiner must indicate in 
the examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.  

The examiner should offer an opinion with 
complete rationale as to whether it is at 
least as likely as not that the veteran's 
left leg amputation is related to his 
service connected hypertension.  

6.  Then the RO should review the claims 
folder and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2010); 
See also Stegall v. West, 11 Vet. App. 268 
(1998).

7.  Following completion of the above, the 
claim should be readjudicated.  If the 
benefit sought is not granted, the veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.

By this remand, the Board intimates no opinion as to any final 
outcome warranted. No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


